
	
		II
		111th CONGRESS
		1st Session
		S. 2128
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. LeMieux introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of the
		  Office of Deputy Secretary for Health Care Fraud Prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Health Care Fraud Act of
			 2009.
		2.Establishment of Office of Deputy Secretary
			 for Health Care Fraud Prevention in the Department of Health and Human
			 Services; appointment and powers of Deputy Secretary
			(a)In generalThere is hereby established in the
			 Department of Health and Human Services the Office of the Deputy Secretary for
			 Health Care Fraud Prevention (referred to in this section as the
			 Office).
			(b)Duties of the OfficeThe Office shall—
				(1)direct the appropriate implementation
			 within the Department of Health and Human Services of health care fraud
			 prevention and detection recommendations made by Federal Government and private
			 sector antifraud and oversight entities;
				(2)routinely consult with the Office of the
			 Inspector General for the Department of Health and Human Services, the Attorney
			 General, and private sector health care antifraud entities to identify emerging
			 health care fraud issues requiring immediate action by the Office;
				(3)through a contract entered into with an
			 entity that has experience in designing and implementing antifraud systems in
			 the financial sector, provide for the design, development, and operation of a
			 predictive model antifraud system (in accordance with subsection (d)) to
			 analyze health care claims data in real-time to identify high risk claims
			 activity, develop appropriate rules, processes, and procedures and
			 investigative research approaches, in coordination with the Office of the
			 Inspector General for the Department of Health and Human Services, based on the
			 risk level assigned to claims activity, and develop a comprehensive antifraud
			 database for health care activities carried out or managed by Federal health
			 agencies;
				(4)promulgate and enforce regulations relating
			 to the reporting of data claims to the health care antifraud system developed
			 under paragraph (3) by all Federal health agencies;
				(5)establish thresholds, in consultation with
			 the Office of the Inspector General of the Department of Health and Human
			 Services and the Department of Justice—
					(A)for the amount and extent of claims
			 verified and designated as fraudulent, wasteful, or abusive through the fraud
			 prevention system developed under paragraph (3) for excluding providers or
			 suppliers from participation in Federal health programs; and
					(B)for the referral of claims identified
			 through the health care fraud prevention system developed under paragraph (3)
			 to law enforcement entities (such as the Office of the Inspector General,
			 Medicaid Fraud Control Units, and the Department of Justice); and
					(6)share antifraud information and best
			 practices with Federal health agencies, health insurance issuers, health care
			 providers, antifraud organizations, antifraud databases, and Federal, State,
			 and local law enforcement and regulatory agencies.
				(c)Deputy Secretary for Health Care Fraud
			 Prevention
				(1)EstablishmentThere is established within the Department
			 of Health and Human Services the position of Deputy Secretary for Health Care
			 Fraud Prevention (referred to in this section as the Deputy
			 Secretary). The Deputy Secretary shall serve as the head of the Office,
			 shall act as the chief health care fraud prevention and detection officer of
			 the United States, and shall consider and direct the appropriate implementation
			 of recommendations to prevent and detect health care fraud, waste, and abuse
			 activities and initiatives within the Department.
				(2)AppointmentThe Deputy Secretary shall be appointed by
			 the President, by and with the advice and consent of the Senate, and serve for
			 a term of 5 years, unless removed prior to the end of such term for cause by
			 the President.
				(3)PowersSubject to oversight by the Secretary, the
			 Deputy Secretary shall exercise all powers necessary to carry out this section,
			 including the hiring of staff, entering into contracts, and the delegation of
			 responsibilities to any employee of the Department of Health and Human Services
			 or the Office appropriately designated for such responsibility.
				(4)Duties
					(A)In generalThe Deputy Secretary shall—
						(i)establish and manage the operation of the
			 predictive modeling system developed under subsection (b)(3) to analyze Federal
			 health claims in real-time to identify high risk claims activity and refer
			 risky claims for appropriate verification and investigative research;
						(ii)consider and order the appropriate
			 implementation of fraud prevention and detection activities, such as those
			 recommended by the Office of the Inspector General of the Department of Health
			 and Human Services, the Government Accountability Office, MedPac, and private
			 sector health care antifraud entities;
						(iii)not later than 6 months after the date on
			 which he or she is initially appointed, submit to Congress an implementation
			 plan for the health care fraud prevention systems under subsection (d);
			 and
						(iv)submit annual performance reports to the
			 Secretary and Congress that, at minimum, shall provide an estimate of the
			 return on investment with respect to the system, for all recommendations made
			 to the Deputy Secretary under this section, a description of whether such
			 recommendations are implemented or not implemented, and contain other relevant
			 performance metrics.
						(B)Analysis and recommendationsThe Deputy Secretary shall provide required
			 strategies and treatments for claims identified as high risk (including a
			 system of designations for claims, such as approve,
			 decline, research, and educate and
			 pay) to the Centers for Medicare & Medicaid Services, other Federal
			 and State entities responsible for verifying whether claims identified as high
			 risk are payable, should be automatically denied, or require further research
			 and investigation.
					(C)LimitationThe Deputy Secretary shall not have any
			 criminal or civil enforcement authority otherwise delegated to the Office of
			 Inspector General of the Department of Health and Human Services or the
			 Attorney General.
					(5)RegulationsThe Deputy Secretary shall promulgate and
			 enforce such rules, regulations, orders, and interpretations as the Deputy
			 Secretary determines to be necessary to carry out the purposes of this section.
			 Such authority shall be exercised as provided under section 553 of title 5,
			 United States Code.
				(d)Health care fraud prevention
			 system
				(1)In generalThe fraud prevention system established
			 under subsection (b)(3) shall be designed as follows:
					(A)In generalThe fraud prevention system shall—
						(i)be holistic;
						(ii)be able to view all provider and patient
			 activities across all Federal health program payers;
						(iii)be able to integrate into the existing
			 health care claims flow with minimal effort, time, and cost;
						(iv)be modeled after systems used in the
			 Financial Services industry; and
						(v)utilize integrated real-time transaction
			 risk scoring and referral strategy capabilities to identify claims that are
			 statistically unusual.
						(B)Modularized architectureThe fraud prevention system shall be
			 designed from an end-to-end modularized perspective to allow for ease of
			 integration into multiple points along a health care claim flow (pre- or
			 post-adjudication), which shall—
						(i)utilize a single entity to host, support,
			 manage, and maintain software-based services, predictive models, and solutions
			 from a central location for the customers who access the fraud prevention
			 system;
						(ii)allow access through a secure private data
			 connection rather than the installation of software in multiple information
			 technology infrastructures (and data facilities);
						(iii)provide access to the best and latest
			 software without the need for upgrades, data security, and costly
			 installations;
						(iv)permit modifications to the software and
			 system edits in a rapid and timely manner;
						(v)ensure that all technology and decision
			 components reside within the module; and
						(vi)ensure that the third party host of the
			 modular solution is not a party, payer, or stakeholder that reports claims
			 data, accesses the results of the fraud prevention systems analysis, or is
			 otherwise required under this section to verify, research, or investigate the
			 risk of claims.
						(C)Processing, scoring, and
			 storageThe platform of the
			 fraud prevention system shall be a high volume, rapid, real-time information
			 technology solution, which includes data pooling, data storage, and scoring
			 capabilities to quickly and accurately capture and evaluate data from millions
			 of claims per day. Such platform shall be secure and have (at a minimum) data
			 centers that comply with Federal and State privacy laws.
					(D)Data consortiumThe fraud prevention system shall provide
			 for the establishment of a centralized data file (referred to as a
			 consortium) that accumulates data from all government health
			 insurance claims data sources. Notwithstanding any other provision of law,
			 Federal health care payers shall provide to the consortium existing claims
			 data, such as Medicare's Common Working File and Medicaid claims
			 data, for the purpose of fraud and abuse prevention. Such accumulated data
			 shall be transmitted and stored in an industry standard secure data environment
			 that complies with applicable Federal privacy laws for use in building medical
			 waste, fraud, and abuse prevention predictive models that have a comprehensive
			 view of provider activity across all payers (and markets).
					(E)Market viewThe fraud prevention system shall ensure
			 that claims data from Federal health programs and all markets flows through a
			 central source so the waste, fraud, and abuse system can look across all
			 markets and geographies in health care to identify fraud and abuse in Medicare,
			 Medicaid, the State Children's Health Program, TRICARE, the Department of
			 Veterans Affairs, and private payers holistically. Such cross-market visibility
			 shall identify unusual provider and patient behavior patterns and fraud and
			 abuse schemes that may not be identified by looking independently at one
			 Federal payer's transactions.
					(F)Behavior engineThe fraud prevention system shall ensure
			 that the technology used provides real-time ability to identify high-risk
			 behavior patterns across markets, geographies, and specialty group providers to
			 detect waste, fraud, and abuse, and to identify providers that exhibit unusual
			 behavior patterns. Behavior pattern technology that provides the capability to
			 compare a provider's current behavior to their own past behavior and to compare
			 a provider's current behavior to that of other providers in the same specialty
			 group and geographic location shall be used in order to provide a comprehensive
			 waste, fraud, and abuse prevention solution.
					(G)Predictive modelThe fraud prevention system shall involve
			 the implementation of a statistically sound, empirically derived predictive
			 modeling technology that is designed to prevent (versus post-payment detect)
			 waste, fraud, and abuse. Such prevention system shall utilize historical
			 transaction data, from across all Federal health programs and markets, to build
			 and re-develop scoring models, have the capability to incorporate external data
			 and external models from other sources into the health care predictive waste,
			 fraud, and abuse model, and provide for a feedback loop to provide outcome
			 information on verified claims so future system enhancements can be developed
			 based on previous claims experience.
					(H)Change
			 controlThe fraud prevention
			 system platform shall have the infrastructure to implement new models and
			 attributes in a test environment prior to moving into a production environment.
			 Capabilities shall be developed to quickly make changes to models, attributes,
			 or strategies to react to changing patterns in waste, fraud, and abuse.
					(I)Scoring
			 engineThe fraud prevention
			 system shall identify high-risk claims by scoring all such claims on a
			 real-time capacity prior to payment. Such scores shall then be communicated to
			 the fraud management system provided for under subparagraph (J).
					(J)Fraud management systemThe fraud prevention system shall utilize a
			 fraud management system, that contains workflow management and workstation
			 tools to provide the ability to systematically present scores, reason codes,
			 and treatment actions for high-risk scored transactions. The fraud prevention
			 system shall ensure that analysts who review claims have the capability to
			 access, review, and research claims efficiently, as well as decline or approve
			 claims (payments) in an automated manner. Workflow management under this
			 subparagraph shall be combined with the ability to utilize principles of
			 experimental design to compare and measure prevention and detection rates
			 between test and control strategies. Such strategy testing shall allow for
			 continuous improvement and maximum effectiveness in keeping up with ever
			 changing fraud and abuse patterns. Such system shall provide the capability to
			 test different treatments or actions randomly (typically through use of random
			 digit assignments).
					(K)Decision technologyThe fraud prevention system shall have the
			 capability to monitor consumer transactions in real-time and monitor provider
			 behavior at different stages within the transaction flow based upon provider,
			 transaction and consumer trends. The fraud prevention system shall provide for
			 the identification of provider and claims excessive usage patterns and trends
			 that differ from similar peer groups, have the capability to trigger on
			 multiple criteria, such as predictive model scores or custom attributes, and be
			 able to segment transaction waste, fraud, and abuse into multiple types for
			 health care categories and business types.
					(L)Feedback loopThe fraud prevention system shall have a
			 feedback loop where all Federal health payers provide pre-payment and
			 post-payment information about the eventual status of a claim designated as
			 Normal, Waste, Fraud,
			 Abuse, or Education Required. Such feedback loop
			 shall enable Federal health agencies to measure the actual amount of waste,
			 fraud, and abuse as well as the savings in the system and provide the ability
			 to retrain future, enhanced models. Such feedback loop shall be an industry
			 file that contains information on previous fraud and abuse claims as well as
			 abuse perpetrated by consumers, providers, and fraud rings, to be used to alert
			 other payers, as well as for subsequent fraud and abuse solution
			 development.
					(M)Tracking and reportingThe fraud prevention system shall ensure
			 that the infrastructure exists to ascertain system, strategy, and predictive
			 model return on investment. Dynamic model validation and strategy validation
			 analysis and reporting shall be made available to ensure a strategy or
			 predictive model has not degraded over time or is no longer effective. Queue
			 reporting shall be established and made available for population estimates of
			 what claims were flagged, what claims received treatment, and ultimately what
			 results occurred. The capability shall exist to complete tracking and reporting
			 for prevention strategies and actions residing farther upstream in the health
			 care payment flow. The fraud prevention system shall establish a reliable
			 metric to measure the dollars that are never paid due to identification of
			 fraud and abuse, as well as a capability to effectively test and estimate the
			 impact from different actions and treatments utilized to detect and prevent
			 fraud and abuse for legitimate claims. Measuring results shall include waste
			 and abuse.
					(N)Operating tenetThe fraud prevention system shall not be
			 designed to deny health care services or to negatively impact prompt-pay laws
			 because assessments are late. The database shall be designed to speed up the
			 payment process. The fraud prevention system shall require the implementation
			 of constant and consistent test and control strategies by stakeholders, with
			 results shared with Federal health program leadership on a quarterly basis to
			 validate improving progress in identifying and preventing waste, fraud, and
			 abuse. Under such implementation, Federal health care payers shall use standard
			 industry waste, fraud, and abuse measures of success.
					(2)CoordinationThe Deputy Secretary shall coordinate the
			 operation of the fraud prevention system with the Department of Justice and
			 other related Federal fraud prevention systems.
				(3)OperationThe Deputy Secretary shall phase-in the
			 implementation of the system under this subsection beginning not later than 18
			 months after the date of enactment of this Act, through the analysis of a
			 limited number of Federal health program claims. Not later than 5 years after
			 such date of enactment, the Deputy Secretary shall ensure that such system is
			 fully phased-in and applicable to all Federal health program claims.
				(4)Non-payment of claimsThe Deputy Secretary shall promulgate
			 regulations to prohibit the payment of any health care claim that has been
			 identified as potentially “fraudulent”, “wasteful”, or “abusive” until such
			 time as the claim has been verified as valid.
				(5)ApplicationThe system under this section shall apply
			 to all Federal health programs, including programs established after the date
			 of enactment of this Act.
				(6)RegulationsThe Deputy Secretary shall promulgate
			 regulations providing the maximum appropriate protection of personal privacy
			 consistent with carrying out the Office’s responsibilities under this
			 section.
				(e)Protecting participation in health care
			 antifraud programs
				(1)In generalNotwithstanding any other provision of law,
			 no person providing information to the Secretary under this section shall be
			 held, by reason of having provided such information, to have violated any
			 criminal law, or to be civilly liable under any law of the United States or of
			 any State (or political subdivision thereof) unless such information is false
			 and the person providing it knew, or had reason to believe, that such
			 information was false.
				(2)ConfidentialityThe Office shall, through the promulgation
			 of regulations, establish standards for—
					(A)the protection of confidential information
			 submitted or obtained with regard to suspected or actual health care
			 fraud;
					(B)the protection of the ability of
			 representatives the Office to testify in private civil actions concerning any
			 such information; and
					(C)the sharing by the Office of any such
			 information related to the medical antifraud programs established under this
			 section.
					(f)Protecting legitimate providers and
			 suppliers
				(1)Initial implementationNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall establish procedures for the
			 implementation of fraud and abuse detection methods under all Federal health
			 programs (including the programs under titles XVIII, XIX, and XXI of the Social
			 Security Act) with respect to items and services furnished by providers of
			 services and suppliers that includes the following:
					(A)In the case of a new applicant to be such a
			 provider or supplier, a background check, and in the case of a supplier a site
			 visit prior to approval of participation in the program and random unannounced
			 site visits after such approval.
					(B)Not less than 5 years after the date of
			 enactment of this Act, in the case of a provider or supplier who is not a new
			 applicant, re-enrollment under the program, including a new background check
			 and, in the case of a supplier, a site-visit as part of the application process
			 for such re-enrollment, and random unannounced site visits after such
			 re-enrollment.
					(2)Requirement for participationIn no case may a provider of services or
			 supplier who does not meet the requirements under paragraph (1) participate in
			 any Federal health program.
				(3)Background checksThe Secretary shall determine the extent of
			 the background check conducted under paragraph (1), including whether—
					(A)a fingerprint check is necessary;
					(B)a background check shall be conducted with
			 respect to additional employees, board members, contractors or other interested
			 parties of the provider or supplier; and
					(C)any additional national background checks
			 regarding exclusion from participation in Federal health programs (such as the
			 program under titles XVIII, XIX, or XXI of the Social Security Act), including
			 conviction of any felony, crime that involves an act of fraud or false
			 statement, adverse actions taken by State licensing boards, bankruptcies,
			 outstanding taxes, or other indications identified by the Inspector General of
			 the Department of Health and Human Services are necessary.
					(4)LimitationNo payment may be made to a provider of
			 services or supplier under any Federal health program if such provider or
			 supplier fails to obtain a satisfactory background check under this
			 subsection.
				(5)Federal health programIn this subsection, the term Federal
			 health program means any program that provides Federal payments or
			 reimbursements to providers of health-related items or services, or suppliers
			 of such items, for the provision of such items or services to an individual
			 patient.
				(g)DefinitionThe term Federal health agency
			 means the Department of Health and Human Services, the Department of Veterans
			 Affairs, and any Federal agency with oversight or authority regarding the
			 provision of any medical benefit, item, or service for which payment may be
			 made under a Federal health care plan or contract.
			
